Title: From Thomas Jefferson to United States Senate, 27 December 1808
From: Jefferson, Thomas
To: United States Senate


                  
                     To the Senate of the United States.
                     Dec. 27. 1808
                  
                  According to the request expressed by the Senate in their resolution of Nov. 14. I now transmit a report of the Secretary of the Treasury, and Statement, shewing, as far as returns have been recieved from the collectors, the number of vessels which have departed from the United States with permission, & specifying the other particulars contemplated by that resolution.
                  
                     Th: Jefferson
                     
                     
                  
               